August 16, 2010 Jeff Jaramillo Accounting Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549 Mail Stop 3030 Re:Infrared Systems International Form 10-K for the fiscal year ended September 30, 2009 Filed December 18, 2009 Form 8-K dated April 16, 2010 Filed April 21, 2010 File No. 333-147367 Dear Mr. Jaramillo: The following are our responses to your comment letter of August 2, 2010. Form 8-K dated April 16, 2010 and Form 8-K dated April 21, 2010 1. Please refer to our prior comment 1 and respond to the following: · Please clarify for us Propalms involvement in the transaction.We noted that the first paragraph of your Form 8-K dated April 16, 2010 refers to the transaction by and between Infrared Systems International (“IFRS”), Take Flight Equities, Inc. (“Purchaser”), Propalms, Inc. (“Propalms”), William M. Wright III, an individual (“Wright”), and Gary E. Ball, an individual (“Ball”).But your further discussion does not discuss ProPalms’ involvement and explains only that pursuant to the Agreement, IFRS sold 11,557,217 shares of authorized and previously unissued shares of Common Stock, representing 89.9%of the outstanding stock of IFRS immediately after the transaction, to TFE for a purchase price of $200,000, consisting of $30,000 cash and a promissory note for $170,000. ANSWER: Propalms, Inc. was the parent company of Focus Systems, Inc. (“Focus”) prior to entry into this Agreement.Focus’ business operations, were run by Wright, and ProPalms and Focus had determined that Focus business no longer fit into ProPalm’s overall business operations plan.Therefore, ProPalms facilitated Wright’s removal ofFocus from under the ProPalms umbrella, by participating in this Agreement through the execution of the Guaranty and the subsequent Acquisition Agreement discussed in the Company’s 8-K dated April 16, 2010 and filed April 21, 2010.ProPalms participation in the Agreement was primarily for the purpose of ensuring notice since ProPalms had agreed to provide the Guaranty. 1 · We also noted from your 8-K that Propalms has agreed to pay one half of the then-outstanding note in the event that TFE defaults in a payment of the Note, pursuant to the terms of a Guaranty Agreement executed at the Closing.Please tell us the terms of the Guaranty Agreement and clarify the relationship between ProPalms and TFE.If William Wright is not affiliated with ProPalms in any way, please clarify why they were willing to guaranty the Note.Also, explain why you believe that William Wright is not affiliated with Propalms when he was the President and CEO of Focus prior to the Acquisition, when Focus was a wholly owned subsidiary of ProPalms, as further disclosed in your Form 8-K dated April 21, 2010. ANSWER:The Guaranty executed by ProPalms was solely a payment guaranty and provided in material part that in the event of a non-payment event by TFE of its payment obligations under the Note, IAI (currently under the leadership of Gary Ball) could seek repayment from ProPalms of one-half (1/2) of the unpaid balance of the Note. · Please provide us with the ownership structure of ProPalms and provide us with the individuals or entities that are the majority owners. ANSWER:ProPalms is a public company (PRPM.PK) and according to its Annual Report for its year ending January 1, 2010, ProPalms lists the following officers and directors and their respective ownership interest as follows: ▪
